DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to TD filed on 9/17/2021.
Claims 1 – 12 are pending.
Claims 13 – 18 have been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,627,260 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: See TD filed on 9/17/2021.
Regarding Claim 1 – 12, same reasons of Action sent on 6/24/2021.

The closest references are found based on the updated search:
Wang (US 2020/0243285 A1) discloses a magnetic sensor device mounted at a predefined second distance from said ferromagnetic plate on a second side of said plate opposite the first side; and wherein the magnetic sensor device comprises at least one magnetic sensor for measuring at least one magnetic field component and is configured for determining an angular position of the rotary button based on said at least one magnetic field component (see claim 1).
Wu et al. (US 2019/0377037 A1) suggests a magnetic rotary position sensor of claim 6, wherein each Wheatstone bridge includes two current electrodes configured to apply a sensing/bias current along the Wheatstone bridge's field sensing axis and two voltage electrodes configured to register a voltage change caused by an external field (see claim 7).
Matsuda et al. (US 2018/0284198 A1) teaches a magnetic field measuring apparatus with which a combination coil provided with a plurality of coils having a common coil axis (see claim 17).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/28/2021